Case 19-31274   Doc 6   Filed 11/08/19   Entered 11/08/19 15:34:04   Desc Main
                           Document      Page 1 of 6
Case 19-31274   Doc 6   Filed 11/08/19   Entered 11/08/19 15:34:04   Desc Main
                           Document      Page 2 of 6
Case 19-31274   Doc 6   Filed 11/08/19   Entered 11/08/19 15:34:04   Desc Main
                           Document      Page 3 of 6
Case 19-31274   Doc 6   Filed 11/08/19   Entered 11/08/19 15:34:04   Desc Main
                           Document      Page 4 of 6
Case 19-31274   Doc 6   Filed 11/08/19   Entered 11/08/19 15:34:04   Desc Main
                           Document      Page 5 of 6
Case 19-31274   Doc 6   Filed 11/08/19   Entered 11/08/19 15:34:04   Desc Main
                           Document      Page 6 of 6
